Exhibit 10.14

 

AMENDMENT NO. 2

TO

EXHIBIT B TO THE MASTER AGREEMENT

 

DreamWorks L.L.C. (“DW”) and Universal Studios, Inc. (“Universal”) have entered
into a Master Agreement dated as of June 14, 1995, which was amended and
restated in its entirety as of June 20, 2001 (the “Master Agreement”) and, in
connection with the amendment and restatement of the Master Agreement, entered
into an amendment to Exhibit B to the Master Agreement (Exhibit B as amended,
the “Home Video Agreement”). DW and Universal have agreed, effective as of
January 15, 2002 (the “Amendment Effective Date”) to enter into this amendment
number 2 (“Amendment No. 2”) to the Home Video Agreement as more fully set forth
below.

 

  1. General.

 

  a. Capitalized terms used in this Amendment No. 2 but not otherwise defined
herein shall have the meaning assigned thereto in the Home Video Agreement.

 

  b. The parties hereto have or may discuss other matters which may or may not
result in further amendments to the Home Video Agreement. The fact that such
matters are not addressed in this Amendment No. 2 shall not be used to impute to
any party any position on any matter, or to imply that any agreement has been
reached on such matter. Other than as expressly amended in this Amendment No. 2,
the Home Video Agreement remains in full force and effect as of the Amendment
Effective Date.

 

  2. Clarification of Exhibit FS.

 

Subparagraph 1.ii of Exhibit FS is hereby clarified, with the parties agreeing
that it does not require FSP to provide compression and authoring services to
DW.

 

  3. Amendment to Schedule B-TC

 

  a. Paragraph 7.a. of Schedule B-TC is amended and restated to read, in its
entirety, as follows:

 

All Domestic Territory and Foreign Territory video expenses and receipts shall
be made as follows:

 

  1. All Domestic Territory and Foreign Territory video payments shall be made
to DW based on *** rather than***. Receipts for DW Videograms shall be deemed
paid to Universal, and therefore payable to DW (net of applicable Service Fees)
as follows: *** on the last day of the second fiscal month commencing after the
fiscal month in which the effective invoice date occurs (“effective invoice
date” means the actual invoice date after shipment date, except for initial

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

1



--------------------------------------------------------------------------------

shipments, for which the effective invoice date shall be street date) and the
remaining *** on the last day of the third fiscal month commencing after such
effective invoice date. (As an example, if units are shipped in January and
invoiced in February prior to the February invoice cutoff date, *** net of
Service Fees would be due on the last day of April and the remaining *** net of
Service Fees on the last day of May, subject to the next sentence.) Each of the
payment due dates set forth in the preceding sentence shall be extended by any
DreamWorks-approved additional terms or dating. Deemed Receipts shall be defined
as gross shipments, less actual returns, sales allowances, and discounts, and
substantially aged receivables (provided that Universal shall promptly notify DW
of the same and the parties shall negotiate in good faith the appropriate
accounting and settlement of the same). Universal shall not establish return
reserves at any time.

 

  2. Service Expenses shall be settled monthly on a “Deemed Payment” basis. 100%
of all Service Expenses incurred in a month shall be due and payable on the last
day of the next succeeding month. (As an example, if a Service Expense is
incurred in January, it will be invoiced and paid on the last day of February.)

 

  3. The parties agree that the intent of this paragraph 7.a. is to create an
interest neutral position for both parties. If there are changes in
circumstances which substantially affect the period of time between the time
Universal actually pays an expense and the time it is reimbursed, or the period
of time between the time Universal invoices and collects receipts, the parties
shall discuss and revise this paragraph 7.a. in good faith, provided that the
intent hereof shall be consistent with the first sentence of this paragraph 3,
but that nothing herein shall require Universal to adopt cutoffs or reporting
periods for DW which vary from Universal’s standard cutoffs or reporting
periods. Without limitation of the foregoing, the Deemed Receipts formulation
set forth in paragraph a.1 above shall not apply to any account where the payor
is in bankruptcy, or has expressly indicated it will not pay such account, or
where such account is more than *** days past due and Universal has ceased to
ship product based on such delinquency: in any such event, amounts receivable
from such payor which are not identified by specific invoices shall be credited
and paid (in an equitable manner based on amounts due and payable to both DW and
Universal) if and when received by Universal from the payor. Neither party may
take “self help” measures inconsistent with the terms of this paragraph 7.a.

 

  4. To the extent that Universal is requested to do so by DW, it shall
institute or defend litigation, claims or proceedings on behalf of

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

DW with respect to any amounts due to DW for DW Videograms, at DW’s cost and
expense.

 

  b. A new paragraph 8 is added to Schedule B-TC (prior to the last, unnumbered
paragraph thereof) which reads in full as follows:

 

8. Research Reports

 

The parties agree to the following modifications with respect to the cost and
sharing of research studies:

 

a. Except as further set forth in this paragraph 8, non-title specific domestic
market research studies related to home video distribution, if commissioned or
performed by Universal shall be paid for by Universal and shared with DW.
Domestic research which is targeted on the DW family entertainment business
shall be commissioned by and paid for by DW (which shall control both the scope
of such research and the cost therefor) and shared with Universal, provided that
if and when the domestic family entertainment business becomes a Universal core
business (i.e. more than *** of Universal’s own aggregate domestic home video
revenue is generated by Universal “G” and/or ““PG” rated releases in each of two
consecutive years), Universal shall include DW titles in any of such family
entertainment business home video market research Universal commissions and
share such research reports with DW. Domestic research which is related to new
developments in the market or technology (e.g., new formats) shall be paid for
*** by DreamWorks and Universal and both parties shall be provided the research
provided both the scope of the research and the cost therefor is preapproved by
both parties.

 

b. Except as further set forth in this paragraph, non-title specific
international market research studies related to home video distribution, if
commissioned or performed by Universal shall be paid for by Universal and shared
with DW. International research which is targeted on the DW family entertainment
business shall be commissioned by and paid for by DW (which shall control both
the scope of such research and the cost therefore) and shared with Universal,
provided that if and when the international family entertainment business
becomes a Universal core business (i.e. more than *** of Universal’s own
aggregate international home video revenue is generated by Universal “G” and/or
““PG” rated releases in each of two consecutive years), Universal shall include
DW titles in any of such family entertainment business home video market
research Universal commissions and share such research reports with DW.
International research which is related to new developments in the market or

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

technology (e.g., new formats) shall be paid for *** by DreamWorks and Universal
and both parties shall be provided the research provided both the scope of the
research and the cost therefor is preapproved by both parties.

 

  4. Agreement Re Alleged Interest. The parties disagree on whether the manner
in which expenses and receipts have been deducted and paid has been “cash
neutral” to both parties, and on whether certain errors in monthly international
financial reports delivered by Universal to DW after June 30 and on or before
December 31, 2001 underreported receipts and resulted in a loss of use of funds
by DW and/or Universal. In consideration of the agreements made herein, DW
agrees to accept an amount equal to *** from Universal as the total payment due
from Universal (whether as interest, penalty or otherwise) on the ground that it
was paid amounts due it later than it should have been due to such international
financial reporting errors or because expenses were deducted early or receipts
were not timely paid for the period June 30, 2001 through December 31, 2001.
Universal agrees not to seek any payment from DW (whether as interest, penalty
or otherwise) on the basis that it paid amounts to DW earlier than it was
required to during the period from June 30, 2001 through December 31, 2001.
Nothing herein shall be deemed to waive (i) any DW claim that it has not
received receipts to which it is entitled, or any claim that expenses deducted
are not appropriate expenses, or (ii) any Universal claim that it has paid DW
receipts Universal was not required to pay DW, or that Universal has not
deducted expenses it is entitled to deduct.

 

  5. Conflicting Provisions. In the event of a conflict between anything
contained in this Amendment No. 2 and any provisions contained elsewhere in the
Home Video Agreement, this Amendment No. 2 shall control.

 

  6. Integration. This Amendment No. 2 contains the entire agreement and
understanding between the Parties relating to the subject matter hereof and
supersedes, cancels and replaces any prior understanding, writing or agreement
between the Parties relating to such subject matter.

 

  7. Counterparts. This Amendment No. 2 may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to the Home
Video Agreement to be duly executed as of the date first written above.

 

DREAMWORKS L.L.C.

By:

   

Its:

   

UNIVERSAL STUDIOS, INC.

By:

   

Its:

   

 

5